                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA

ANTHONY ARCEO,                                No. 2:11-cv-2396 MCE KJN P

                 Plaintiff,
         v.

AARON SAVAGE,
                                              ORDER & WRIT OF HABEAS CORPUS
                 Defendant.                   AD TESTIFICANDUM
                                      /

Anthony Arceo (1728-5), a necessary and material witness in a settlement conference in this case
on August 3, 2021, is confined in Coalinga State Hospital (DSH Coalinga), in the custody of the
Executive Director. In order to secure this patient’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the patient before
Magistrate Judge Kendall J. Newman, by Zoom video conference from his place of confinement,
on Tuesday, August 3, 2021, at 9:00 a.m.

Accordingly, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Executive Director to produce the patient named above, by Zoom video
       conference, to participate in a settlement conference at the time and place above, until
       completion of the settlement conference or as ordered by the court. Zoom video
       conference connection information will be supplied via separate email.

    2. The custodian is ordered to notify the court of any change in custody of this patient and is
       ordered to provide the new custodian with a copy of this writ.

    3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
       Office at Coalinga State Hospital at (559) 935-4308 or via email.

    4. Any difficulties connecting to the Zoom video conference shall immediately be reported
       to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Executive Director, DSH Coalinga, P. O. Box 5000, Coalinga, California 93210:

WE COMMAND you to produce the patient named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the patient
and have been ordered to provide the new custodian with a copy of this writ.

Dated: June 30, 2021

/arce2396.841Z
